CHITTENDEN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Common Pleas where*216in Mary Lantz was plaintiff and Bessie N. Cline was defendant. The action was to recover damages for the alienation of the affections of the husband of plaintiff. Verdict and judgment Were rendered in favor of plaintiff for $3,000. Cline brought error proceedings. Held:
Attorneys — Kerruish, Kerruish, Hartshorn & Spooner, Cleveland, for Cline; Stephen M. ‘Young and C .J. Agnew, Cleveland, for Lantz.
There was no error in admitting evidence of telephonic communications of defendant, since the witness testified that she recognized defendant’s voice. No error is found in the trial court’s refusal to give defendant’s written instruction No. 3, because its substance is included in the instructions that were given. Moreover, the record discloses that the requests to give these instructions were made after argument. Therefore there can be said to be no prejudicial error in the refusal of the court to. give instruction No. 3. Judgment is affirmed.